DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 11 March 2021. Claims 67 - 76, 78 - 81 and 83 - 88 are currently pending. 

Drawings
The objections to the drawings are hereby withdrawn in view of the amendments and remarks received 11 March 2021.

Claim Objections
The objections to claims 67, 77, 87 and 88, due to minor informalities, are hereby withdrawn in view of the amendments and remarks received 11 March 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejections to claims 71 and 74 - 86 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of the amendments and remarks received 11 March 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 67 - 76, 78 - 81 and 83 - 88 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 67, 71 - 76, 78, 79, 83, 85, 87 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. U.S. Publication No. 2017/0053167 A1 in view of Sakagami et al. U.S. Publication No. 2004/0199292 A1.

-	With regards to claim 67, Ren et al. disclose a method for initializing tracking by a moveable object, (Ren et al., Abstract, Figs. 1 - 2, 8 & 13 - 16, Pg. 1 ¶ 0001 - 0004, Pg. 2 ¶ 0031 and 0033 - 0037, Pg. 3 ¶ 0042 - 0044, Pg. 7 ¶ 0081 - 0082, Pg. 8 ¶ 0086, Pg. 14 ¶ 0141 - 0144 [“A user interface 120 of the camera application may permit one or more objects that are being displayed on the display screen to be tracked. The user of the electronic device 102 may be known user. Pertaining to analogous art, Sakagami et al. disclose a method for initializing tracking by a moveable object, (Sakagami et al., Abstract, Figs. 1 - 4A, Pg. 1 ¶ 0008 - 0010, Pg. 2 ¶ 0018 - 0020, Pg. 3 ¶ 0044, Pg. 4 ¶ 0058 and 0062 - 0063, Pg. 5 ¶ 0076 - 0080, Pg. 7 ¶ 0096 and 0099 - 0102, Pg. 8 ¶ 0124) comprising: receiving an image; (Sakagami et al., Abstract, Figs. 1 & 3, Pg. 1 ¶ 0008 - 0009, Pg. 3 ¶ 0047 - 0048, Pg. 4 ¶ 0062 - 0063) identifying a target object; (Sakagami et al., Figs. 1 & 3, Pg. 4 ¶ 0062 - 0066 and 0069, Pg. 5 ¶ 0071, Pg. 8 ¶ 0116 - 0121) detecting a kinematic feature of a known user as a trigger to confirm selection of the target object for tracking; (Sakagami et al., Figs. 1, 3 & 4A, Pg. 2 ¶ 0017 - 0020, Pg. 4 ¶ 0058 - 0059 and 0062 - 0063, Pg. 4 ¶ 0069 - Pg. 5 ¶ 0071, Pg. 5 ¶ 0076 - 0080, Pg. 7 ¶ 0095 - 0096 and 0100 - 0102, Pg. 8 ¶ 0118 - 0121 and 0124) and automatically initializing tracking of the selected 

-	With regards to claim 71, Ren et al. in view of Sakagami et al. disclose the method of claim 67, wherein the selection of one of the plurality of target objects is based on at least one of facial recognition, a user profile, motion detection, or a user selection. (Ren et al., Figs. 1 - 3 & 13, Pg. 2 ¶ 0034 - 0038, Pg. 3 ¶ 0042 - 0043, Pg. 11 ¶ 0117) In addition, analogous art Sakagami et al. disclose wherein the selection of one of the plurality of target objects is based on at least one of facial recognition, a user profile, motion detection, or a user selection. (Sakagami et al., Figs. 1 & 3, Pg. 2 ¶ 0017 - 0020, Pg. 4 ¶ 0062 - 0063, Pg. 4 ¶ 0069 - Pg. 5 ¶ 0071, Pg. 5 ¶ 0077 - 0080, Pg. 7 ¶ 0095 - 0096) 

-	With regards to claim 72, Ren et al. in view of Sakagami et al. disclose the method of claim 67, wherein the extracting comprises detecting an attribute of the image. (Ren et al., Pg. 6 ¶ 0072 - 0073, Pg. 7 ¶ 0083 - 0084, Pg. 9 ¶ 0094, 

-	With regards to claim 73, Ren et al. in view of Sakagami et al. disclose the method of claim 72, wherein detecting an attribute of the image comprises detecting a movement in the image. (Ren et al., Pg. 2 ¶ 0037 - Pg. 3 ¶ 0045, Pg. 5 ¶ 0058 - 0064, Pg. 6 ¶ 0072 - 0073, Pg. 7 ¶ 0083 - 0084, Pg. 9 ¶ 0094, Pg. 10 ¶ 0103 - 0104 and 0107) 

-	With regards to claim 74, Ren et al. in view of Sakagami et al. disclose the method of claim 67, wherein the identifying comprises processing the foreground of the image through a neural network to identify the plurality of target objects. (Ren et al., Pg. 9 ¶ 0093 - 0097) 

-	With regards to claim 75, Ren et al. in view of Sakagami et al. disclose the method of claim 74, wherein the neural network is a deep learning neural network. (Ren et al., Pg. 9 ¶ 0093 - 0097) 

-	With regards to claim 76, Ren et al. in view of Sakagami et al. disclose the method of claim 74, the processing further comprising: detecting an attribute of the image; (Ren et al., Abstract, Fig. 15, Pg. 1 ¶ 0005 - 0006, Pg. 7 ¶ 0082 - Pg. 8 ¶ 0086, Pg. 8 ¶ 0092 - Pg. 9 ¶ 0094, Pg. 9 ¶ 0097 - Pg. 10 ¶ 0100, Pg. 10 ¶ 0104, Pg. 12 ¶ 0127 - 0132, Pg. 13 ¶ 0134) and determining a set of control signals corresponding to the detected attribute of the image. (Ren et al., Figs. 16 & 17, Pg. 2 ¶ 0033, Pg. 7 ¶ 0082, Pg. 8 ¶ 0086 and 0091 - 0092, Pg. 11 ¶ 0111 

-	With regards to claim 78, Ren et al. in view of Sakagami et al. disclose the method of claim 67, further comprising scanning a surrounding of the movable object and sensing for the plurality of target objects by one or more sensors in real time. (Ren et al., Figs. 1 & 13, Pg. 2 ¶ 0030 - 0037, Pg. 6 ¶ 0071 - 0073, Pg. 8 ¶ 0086 - 0087 and 0091, Pg. 9 ¶ 0093 - 0096, Pg. 11 ¶ 0110 - 0111, Pg. 12 ¶ 0120 - 0122) In addition, analogous art Sakagami et al. disclose scanning a surrounding of the movable object and sensing for the plurality of target objects by one or more sensors in real time. (Sakagami et al., Fig. 1, Pg. 1 ¶ 0008, Pg. 3 ¶ 0044 - 0050, Pg. 4 ¶ 0058, 0062 - 0064 and 0068, Pg. 5 ¶ 0073, Pg. 8 ¶ 0115 - 0117) 

-	With regards to claim 79, Ren et al. in view of Sakagami et al. disclose the method of claim 78, wherein the one or more sensors comprise at least one of a vision, ultrasonic, or sonar sensor. (Ren et al., Figs. 1 & 13, Pg. 2 ¶ 0030 and 

-	With regards to claim 83, Ren et al. in view of Sakagami et al. disclose the method of claim 67. Ren et al. fail to disclose explicitly wherein the kinematic feature is a gesture. Pertaining to analogous art, Sakagami et al. disclose wherein the kinematic feature is a gesture. (Sakagami et al., Figs. 1 & 3 - 4B, Pg. 2 ¶ 0020, Pg. 4 ¶ 0059 and 0062, Pg. 5 ¶ 0070 - 0071 and 0077 - 0079, Pg. 7 ¶ 0096 and 0100 - 0102, Pg. 8 ¶ 0118 - 0119 and 0124 - 0125) 

-	With regards to claim 85, Ren et al. in view of Sakagami et al. disclose the method of claim 67. Ren et al. fail to disclose explicitly determining the known user based on recognizing a facial feature. Pertaining to analogous art, Sakagami et al. disclose determining the known user based on recognizing a facial feature. (Sakagami et al., Figs. 1 & 3, Pg. 1 ¶ 0008, Pg. 2 ¶ 0019, Pg. 4 ¶ 0059, 0063 and 0069, Pg. 7 ¶ 0095) 

-	With regards to claim 87, Ren et al. disclose an unmanned aerial vehicle (UAV), (Ren et al., Fig. 16, Pg. 2 ¶ 0033, Pg. 8 ¶ 0086, Pg. 14 ¶ 0141 - 0144) comprising: a memory storing instructions for execution by a processor; (Ren et al., Figs. 1 - 2, 13 & 16 - 17, Pg. 1 ¶ 0009 - 0010, Pg. 5 ¶ 0055 - 0056, Pg. 8 ¶ 0086 - 0087 and 0091 - 0092, Pg. 14 ¶ 0142 - 0146 and 0151, Pg. 15 ¶ 0153 - known user. Pertaining to analogous art, Sakagami et al. disclose a moveable object, (Sakagami et al., Abstract, Figs. 1 - 4A, Pg. 1 ¶ 0008 - 0010, Pg. 2 ¶ 0018 - 0020, Pg. 3 ¶ 0044, Pg. 4 ¶ 0058 and 0062 - 0063, Pg. 5 ¶ 0076 - 0080, Pg. 7 ¶ 0096 and 0099 - 0102, Pg. 8 ¶ 0124) comprising: a memory storing instructions for execution by a processor; (Sakagami et al., Pg. 2 ¶ 0033 - Pg. 3 ¶ 0036, Pg. 3 ¶ 0044, Pg. 4 ¶ 0058 - 0059) one or more propulsion devices; (Sakagami et al., Fig. 1, Pg. 1 ¶ 0010 - 0012, Pg. 3 ¶ 0044 and 0053 - 0056, Pg. 6 ¶ 0089 - 0090 and 0093, Pg. 7 ¶ 0099, Pg. 8 ¶ 0111) and a controller in communication with the one or more propulsion devices (Sakagami et al., Fig. 1, Pg. 1 ¶ 0010 - 0012, Pg. 3 ¶ 0044 and 0053 - 0056, Pg. 5 ¶ 0058 - 0059, Pg. 6 ¶ 0089 - 0090 and 0093, Pg. 7 ¶ 0099, Pg. 8 ¶ 0111) and configured to initialize tracking by the moveable object, (Sakagami et al., Abstract, Figs. 1 - 4A, Pg. 1 ¶ 0008 - 0010, Pg. 2 ¶ 0018 - 0020, Pg. 3 ¶ 0044, Pg. 4 ¶ 0058 and 0062 - 0063, Pg. 5 ¶ 0076 - 0080, Pg. 7 ¶ 0096 and 0099 - 0102, Pg. 8 ¶ 0124) the controller having a processor configured to execute the stored instructions (Sakagami et al., Pg. 2 ¶ 0033 - Pg. 3 ¶ 0036, Pg. 3 ¶ 0044, Pg. 4 ¶ 0058 - 0059) to: receive an image; (Sakagami et al., Abstract, Figs. 1 & 3, Pg. 1 ¶ 0008 - 0009, Pg. 3 ¶ 0047 - 0048, Pg. 4 ¶ 0062 - 0063) identify a target object; (Sakagami et al., Figs. 1 & 3, Pg. 4 ¶ 0062 - 0066 and 0069, Pg. 5 ¶ 0071, Pg. 8 ¶ 0116 - 0121) detect a kinematic feature of a known user as a trigger to confirm selection of the target object for tracking; (Sakagami et al., Figs. 1, 3 & 4A, Pg. 2 ¶ 0017 - 0020, Pg. 4 ¶ 0058 - 0059 and 0062 - 0063, Pg. 4 ¶ 0069 - Pg. 5 ¶ 0071, Pg. 5 ¶ 0076 - 0080, Pg. 7 ¶ 0095 - 

-	With regards to claim 88, Ren et al. disclose a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform (Ren et al., Figs. 1 - 2, 13 & 17, Pg. 1 ¶ 0009 - 0011, Pg. 5 ¶ 0055 - 0056, Pg. 8 ¶ 0086 - 0087 and 0091 - 0092, Pg. 9 ¶ 0096, Pg. 14 ¶ 0141 - 0146, Pg. 15 ¶ 0153 - 0159) a method of initializing tracking by a movable object, (Ren et al., Abstract, Figs. 1 - 2, 8 & 13 - 16, Pg. 1 ¶ 0001 - 0004, Pg. 2 ¶ 0031 and 0033 - 0037, Pg. 3 ¶ 0042 - 0044, Pg. 7 ¶ 0081 - 0082, Pg. 8 ¶ 0086, Pg. 14 ¶ 0141 - 0144 [“A user interface 120 of the camera application may permit one or more objects that are being displayed on the display screen to be tracked. The user of the electronic device 102 may be permitted to select the object(s) that is/are to be tracked and/or detected. Additionally or alternatively, the object to be tracked (e.g., face, eye, person, known user. Pertaining to analogous art, Sakagami et al. disclose a non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform (Sakagami et al., Pg. 2 ¶ 0033 - Pg. 3 ¶ 0036, Pg. 3 ¶ 0044, Pg. 4 ¶ 0058 - 0059) a method of initializing tracking by a movable object, (Sakagami et al., Abstract, Figs. 1 - 4A, Pg. 1 ¶ 0008 - 0010, Pg. 2 ¶ 0018 - 0020, Pg. 3 ¶ 0044, Pg. 4 ¶ 0058 and 0062 - 0063, Pg. 5 ¶ 0076 - 0080, Pg. 7 ¶ 0096 and 0099 - 0102, Pg. 8 ¶ 0124) the method comprising: receiving an image; (Sakagami et al., Abstract, Figs. 1 & 3, Pg. 1 ¶ 0008 - 0009, Pg. 3 ¶ 0047 - 0048, Pg. 4 ¶ 0062 - 0063) identifying a target object; (Sakagami et al., Figs. 1 & 3, Pg. 4 ¶ 0062 - 0066 and 0069, Pg. 5 ¶ 0071, Pg. 8 ¶ 0116 - 0121) detecting a kinematic feature of a known user as a trigger to confirm selection of the target object for tracking; (Sakagami et al., Figs. 1, 3 & 4A, Pg. 2 ¶ 0017 - 0020, Pg. 4 ¶ 0058 - 0059 and 0062 - 0063, Pg. 4 ¶ 0069 - Pg. 5 ¶ 0071, Pg. 5 ¶ 0076 - 0080, Pg. 7 ¶ 0095 - 0096 and 0100 - 0102, Pg. 8 ¶ . 

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. U.S. Publication No. 2017/0053167 A1 in view of Sakagami et al. U.S. Publication No. 2004/0199292 A1 as applied to claim 67 above, and further in view of Millinger, III U.S. Publication No. 2017/0371353 A1.

-	With regards to claim 68, Ren et al. in view of Sakagami et al. disclose the method of claim 67. Ren et al. fail to disclose explicitly wherein receiving the image further comprises receiving a location with the image. Pertaining to analogous art, Millinger, III discloses receiving a GPS location with the image. (Millinger, III, Figs. 3, 4B & 4C, Pg. 2 ¶ 0025 - 0027, Pg. 3 ¶ 0037, Pg. 4 ¶ 0044, Pg. 4 ¶ 0047 - Pg. 5 ¶ 0049, Pg. 5 ¶ 0055, Pg. 7 ¶ 0071, Pg. 8 ¶ 0081 - 0083 [“the general-purpose processor 310 may combine the processed image data with data collected from other sensor(s) 304 and/or from the GPS unit 306 of the . 

Claims 69 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. U.S. Publication No. 2017/0053167 A1 in view of Sakagami et al. U.S. Publication No. 2004/0199292 A1 as applied to claim 67 above, and further in view of Cuban et al. U.S. Publication No. 2017/0053169 A1.

-	With regards to claim 69, Ren et al. in view of Sakagami et al. disclose the method of claim 67. Ren et al. fail to disclose expressly receiving the image while the movable object is in one of translational flight or hovering flight. Pertaining to analogous art, Cuban et al. disclose receiving the image while the movable object is in one of translational flight or hovering flight. (Cuban et al., Abstract, Figs. 6 - 7B, 9 & 10, Pg. 2 ¶ 0018, Pg. 4 ¶ 0030 - 0031 and 0033, Pg. 9 ¶ 0053) Ren et al. in view of Sakagami et al. and Cuban et al. are combinable because they are all directed towards autonomous moveable objects that utilize image processing for carrying out object/target detection and tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ren et al. in view of Sakagami et al. with the teachings of Cuban et al. This modification would have been prompted in order to enhance the combined base device with the well-known technique Cuban et al. applied to a comparable device. Receiving the image while the movable object is in one of translational flight or hovering flight, 

-	With regards to claim 70, Ren et al. in view of Sakagami et al. in view of Cuban et al. disclose the method of claim 69. Ren et al. fail to disclose explicitly calculating at least one of a relative speed or direction of the movable object while the moveable object is in translational flight. Pertaining to analogous art, Sakagami et al. disclose calculating at least one of a relative speed or direction of the movable object while the moveable object is moving. (Sakagami et al., . 

Claims 80, 81 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. U.S. Publication No. 2017/0053167 A1 in view of Sakagami et al. U.S. Publication No. 2004/0199292 A1 as applied to claims 67 and 78 above, and further in view of Gilmore et al. U.S. Publication No. 2015/0205301 A1.

With regards to claim 80, Ren et al. in view of Sakagami et al. disclose the method of claim 78. Ren et al. fail to disclose explicitly wherein the sensing is accomplished in combination with a global positioning system (GPS) location. Pertaining to analogous art, Sakagami et al. disclose wherein the sensing is accomplished in combination with a global positioning system (GPS) location. (Sakagami et al., Fig. 1, Pg. 3 ¶ 0045 and 0049 - 0050, Pg. 5 ¶ 0073, Pg. 7 ¶ 0109) Sakagami et al. fail to disclose expressly wherein the sensing (for the plurality of target objects) is accomplished in combination with a global positioning system (GPS) location. Pertaining to analogous art, Gilmore et al. disclose wherein the sensing is accomplished in combination with a global positioning system (GPS) location. (Gilmore et al., Figs. 5 - 8, Pg. 2 ¶ 0024, Pg. 4 ¶ 0041, Pg. 4 ¶ 0045 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0051 - 0053, Pg. 6 ¶ 0062, Pg. 7 ¶ 0067 and 0070, Pg. 8 ¶ 0074, Pg. 9 ¶ 0083 - 0084 and 0088 - 0089, Pg. 10 ¶ 0091, Pg. 12 ¶ 0120) Ren et al. in view of Sakagami et al. and Gilmore et al. are combinable because they are all directed towards autonomous moveable objects that utilize image processing for carrying out object/target detection and tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ren et al. in view of Sakagami et al. with the teachings of Gilmore et al. This modification would have been prompted in order to enhance the combined base device of Ren et al. in view of Sakagami et al. with the well-known technique Gilmore et al. applied to a comparable device. Performing sensing for the target object in combination with a GPS location of a wearable device, as taught by Gilmore et 

-	With regards to claim 81, Ren et al. in view of Sakagami et al. in view of Gilmore et al. disclose the method of claim 80. Ren et al. fail to disclose explicitly wherein the GPS location is a location of a wearable device. Pertaining to analogous art, Gilmore et al. disclose wherein the GPS location is a location of a wearable device. (Gilmore et al., Figs. 1 & 6, Pg. 2 ¶ 0024, Pg. 5 ¶ 0048 - 0052, Pg. 9 ¶ 0084, Pg. 9 ¶ 0088 - Pg. 10 ¶ 0093) 

-	With regards to claim 84, Ren et al. in view of Sakagami et al. disclose the method of claim 67. Ren et al. fail to disclose explicitly wherein the kinematic feature is received from a wearable device. Pertaining to analogous art, Gilmore et al. disclose wherein the kinematic feature is received from a wearable device. (Gilmore et al., Fig. 6, Pg. 2 ¶ 0024, Pg. 4 ¶ 0039 and 0041, Pg. 5 ¶ 0048 - 0053, Pg. 6 ¶ 0056, 0058 - 0059 and 0062, Pg. 8 ¶ 0073 - 0074, Pg. 9 ¶ 0084, Pg. 13 ¶ 0128 - 0130) Ren et al. in view of Sakagami et al. and Gilmore et al. are combinable because they are all directed towards autonomous moveable objects that utilize image processing for carrying out object/target detection and tracking. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ren et al. in view of Sakagami et al. with the teachings of Gilmore et al. This modification would have been prompted in order to enhance the combined base device of Ren et al. in view of Sakagami et al. with the well-known technique Gilmore et al. applied to a comparable device. Detecting a kinematic feature from a wearable device, as taught by Gilmore et al., would enhance the combined base device by helping ensure that a detected kinematic feature was from a known user and by improving its ability to accurately detect and identify target objects of interest based on their movement as well as by enhancing its ability to maintain a same relative position with respect to a target object as the target object moves thereby allowing for target objects to be tracked from an appropriate distance while helping avoid losing the target object during tracking. Furthermore, this modification would have been prompted by the . 

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. U.S. Publication No. 2017/0053167 A1 in view of Sakagami et al. U.S. Publication No. 2004/0199292 A1 as applied to claim 67 above, and further in view of Goto et al. U.S. Publication No. 2006/0064203 A1.

-	With regards to claim 86, Ren et al. in view of Sakagami et al. disclose the method of claim 67. Ren et al. fail to disclose explicitly confirming the trigger by a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen U.S. Patent No. 9,423,879; which is directed towards systems and method for controlling operations of a device, such as a UAV, according to hand gestures recognized from images of a user. 
Jones et al. U.S. Patent No. 8,577,126; which is directed towards a moveable object that detects, tracks and follows people and controlling the moveable object via gesture recognition. 
Murray et al. U.S. Patent No. 8,214,098; which is directed towards controlling operation of a UAV with various hand and head gestures.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667